IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARIO DESHAN SAMUEL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4865

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed July 1, 2015.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Nancy A. Daniels, Public Defender, and L. Allen Beard, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See State v. Adkins, 96 So. 3d 412 (Fla. 2012); Flagg v. State,

74 So. 3d 138 (Fla. 1st DCA 2011), review denied, 104 So. 3d 1083 (Fla. 2012).

RAY, SWANSON, and MAKAR, JJ., CONCUR.